DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the following in the reply filed on 9/16/2022 is acknowledged:

    PNG
    media_image1.png
    670
    657
    media_image1.png
    Greyscale


Claims 41, 44, 47, 51-53 and 55 read on the elected invention and are treated on the merits, below.  Consequently, claims 42, 43, 45, 46, 48-50 and 54 are withdrawn from consideration as exclusively covering non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, treating a platinum drug-resistant cancer in a subject comprising administering to the subject an effective amount of a VAR2CSA-drug conjugate (VDC), the VDC comprising, in part, a VAR2CSA polypeptide that specifically binds to oncofetal chondroitin sulfate (ofCS).  
The claims also cover embodiments wherein the VAR2CSA polypeptide is a functional fragment of an extracellular portion of a native VAR2CSA protein, and wherein the functional fragment comprises a sequential amino acid sequence of ID1 and DBL2Xb domains; 
The claims also cover embodiments wherein the VAR2CSA polypeptide comprises an amino acid sequence having at least 70% sequence identity amino acid sequences as set forth in specific sequence listings (see claim 21).
Here, a genus of peptides that can bind to oncofetal chondroitin sulfate, or functional fragments thereof, or any % homology to fragments thereof, lack written description because:
 1) The specification lacks a representative number of species that satisfies the entirety of the genus; and 
2) The recited functional definition of the VAR2CSA polypeptide does not describe the claimed invention.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
Here, the recited functional definition of the recited antibody in claim 5 does not describe the claimed invention.
Here, the antibodies cannot be adequately described by functional characteristics of preferential binding, even where there is disclosed or known correlations between structure and function. 
The Examiner recognizes that the recited targets may be fully characterized. Previously, disclosing a bonding target satisfied the written description requirement for a claim to an antibody or protein that binds the target.  The Federal Circuit's decisions in Enzo Biochem v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) and Noelle v. Lederman, 355 F. 3d 1341 (Fed. Cir. 2004) which purportedly set forth what has been called the "newly characterized antigen" test.  Also, the PTO's Written Description Training Materials Revision  dated March 25, 2008, provide an example (Example 13) embodying the test set forth in Enzo and Noelle. 
However, reliance on Enzo and Noelle is misplaced. While the court in Noelle did discuss what is referred to as the "newly characterized antigen" test, the Federal Circuit has recently rejected such a test. Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378-79 (Fed. Cir. 2017). At issue in Amgen was the district court's jury instruction which read:
In the case of a claim to antibodies, the correlation between structure and function may also be satisfied by the disclosure of a newly characterized antigen by its structure, formula, chemical name, or physical properties if you find that the level of skill and knowledge in the art of antibodies at the time of filing was such that the production of antibodies against such an antigen was conventional and routine.
Id. at 1376. The Federal Circuit concluded that the instruction was "not legally sound and [was] not based on any binding precedent." Id. In reaching its conclusion the Federal Circuit reviewed the cases which purported to set forth the newly characterized antigen test including Noelle. Id. at 1376-77. The court concluded that in each of the prior cases the reference to the newly characterized antigen test was dicta and not binding precedent. Id.
The Federal Circuit went on to find that the newly characterized antigen test ran afoul of the Federal Circuit's precedent in Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en bane). Id. at 1378. The court noted that the focus of the inquiry is whether the written description contains enough information about the claimed products. Id.  The court held that describing the antigens, which was not the claimed invention, did not satisfy the written description requirement when (“it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5-16) (Appellants' expert Dr. Eck testifying that knowing "that an antibody binds to a particular amino acid... does not tell you anything at all about the structure of the antibody [emphasis applied]"); J.A. 1314 (836:9-11) (Appellees' expert Dr. Petsko being informed of Dr. Eck's testimony and responding that "[m]y opinion is that [he's] right"); Centocor, 636 F.3d at 1352 (analogizing the antibody antigen relationship as searching for a key "on a ring with a million keys on it") (internal citations and quotation marks omitted).
In a memo issued in February 2018, USPTO, Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, Feb. 22, 2018 (available at https://www.usnto.gov/sites/defauH/files/documents/amgen 22feb2018.pdf) the PTO issued a clarification regarding the law of written description as it applies to antibodies stating: 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
The Memo goes on to state that 
"Examples in the 2008 Written Description Training Materials Are Outdated." and should NOT be relied upon as reflecting the current state of the law. Id. at 2. The Memo explains that
USPTO personnel should continue to follow the guidance in the MPEP regarding written description (see, e.g., MPEP 2161.01 and 2163 ), except insofar as MPEP 2163 indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.
Id.
The instant claims present the same deficiency as the claims in Amgen where there is no evidence that knowledge of the chemical structure of the recited targets gives the required kind of structure-identifying information about the corresponding peptides that it binds.  As in Amgen, the instant claims attempt to describe the antibodies by describing the target to which the peptides bind. Moreover, there is nothing else in the disclosure that describes the antibodies as required by the test set forth in Ariad.
Moreover, regard to the functional definition the antibodies, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an inordinate number of antibodies to see if the antibodies can perform the required binding.  In this connection, the specification contains no structural or specific functional characteristics of those antibodies which bind the recited targets, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
Accordingly, the specification lacks adequate written description for antibodies that specifically binds to the recited targets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 44, 47, 51-53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-29 of U.S. Patent No. 9999681; 
Claims 1-26 of U.S. Patent No. 10124069;
Claim 35 of U.S. Patent No. 10077318;
Claims 1-18 of U.S. Patent No. 11104673;
Claims 1-38 of U.S. Patent No. 10017577;
Claims 11-15, 35 of U.S. Application No. 16827083;
all in view of WO 2014057120 (WO 120).
The conflicting claims all cover ADC’s with the required non-peptide linkers.  The conflicting claims do not cover the required pyrrolobenzodiazepine(s) (PBD).  However, WO 120 demonstrates that these compounds were known to be used in ADC’s.  Specifically, WO 120 teaches that the particular known technique of using PBD in ADC’s was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to ADC’s, such as those covered by the conflicting claims, would have yielded predictable results.  Accordingly, incorporating PBD into the ADC’s of the conflicting claims would have been prima facie obvious.


Claims 41, 44, 47, 51-53 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10533058.  The conflicting claims cover ADC’s that overlap in scope with those of the rejected claims:

    PNG
    media_image2.png
    778
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    869
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    878
    565
    media_image4.png
    Greyscale

Therefore, the conflicting claims anticipate the rejected claims.  Alternatively, the conflicting claims recite the structure of the claimed ADC’s with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
U.S. Patent No. 10533058 issued from parent application 15/104388.  A restriction requirement was issued in that application wherein some embodiments covered by instant claims 41, 44, 47, 51-53 and 55 were non-elected, withdrawn and canceled.   However, the instant double patenting rejection is proper since the claims of US 10,533,058 cover ADC’s that anticipate those of the instant claims, see claims of US10,533,058, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642